Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	1.    This office action is based on the Applicants’ amendment filed on 4/28/2021 and Notice of Allowance mailed on 5/11/2021.
2.    Claims 1, 8 and 15 has been amended as follows:

IN THE CLAIMS
	
1. (Currently Amended) A method for conducting user acceptance testing (UAT) related to a software project, the method comprising: 
receiving, by at least one processor via a user interface, at least one operating requirement related to a software project from a user; 
identifying, by the at least one processor from the software project, a computing language; 
generating a feature file based on the at least one operating requirement, wherein the feature file comprises at least one executable test instruction configured to perform testing of the software project, and wherein the at least one executable test instruction is compatible with the identified computing language; 
executing the at least one executable test instruction; 

associating, by the at least one processor, the test results with a corresponding software requirements document, [[the]] a corresponding feature file, and a corresponding test parameter for software development documentation relating to lifecycle traceability; 
persisting, by the at least one processor in a repository, the generated feature file; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition Appl. No. 16/266,514Attorney Docket No. P57880 and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; 
retrieving, by the at least one processor from the repository, the persisted feature file; and 
generating, by the at least one processor, a new feature file by using the persisted feature file, the at least one new test condition, and the at least one new executable script.

8. (Currently Amended) A method for performing user acceptance testing (UAT) related to a software project via a user interface, the method comprising: 
displaying, by at least one processor via the user interface, a list of test cases; 

accepting a user selection of the at least one test case from the list of test cases; 
associating test code with the selected at least one test case; 
generating a prefilled test template based on the selected at least one test case and the associated test code; 
displaying, by the at least one processor via the user interface, the prefilled test template corresponding to the associated test code; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case; 
generating, by the at least one processor, a new test case by using the prefilled test template, the at least one new test condition, and the at least one new executable script; and
conducting user acceptance testing on the software project using the 

	15. (Currently Amended) A system for conducting user acceptance testing (UAT), the system comprising: 
Appl. No. 16/266,514Attorney Docket No. P57880at least one processor; 
at least one memory; and 

receive, by the at least one processor via a user interface, at least one operating requirement related to a software project from a user; 
identify a computing language from the software project; 
generate a feature file based on the at least one operating requirement, wherein the feature file comprises at least one executable test instruction configured to perform testing on the software project, and wherein the at least one executable test instruction is compatible with the identified computing language; 
initialize execution of the at least one executable test instruction; 
store, by the at least one processor, test results based on the executed at least one executable test instruction in the at least one memory; 
associate, by the at least one processor, the test results with a corresponding software requirements document, [[the]] a corresponding feature file, and a corresponding test parameter for software development documentation relating to lifecycle traceability; 
persist, by the at least one processor in a repository, the generated feature file; 
receive, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; 
retrieve, by the at least one processor from the repository, the persisted feature file; and

Reasons for Allowance
3.    Claims 1 -20 are allowed over the prior arts of record.
4.    The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1 specific to the limitations of:
…persisting, by the at least one processor in a repository, the generated feature file; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition Appl. No. 16/266,514Attorney Docket No. P57880 and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; 
 retrieving, by the at least one processor from the repository, the persisted feature file; and 
generating, by the at least one processor, a new feature file by using the persisted feature file, the at least one new test condition, and the at least one new executable script and in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 8 specific to the limitations of:
…generating a prefilled test template based on the selected at least one test case and the associated test code; 
displaying, by the at least one processor via the user interface, the prefilled test template corresponding to the associated test code; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case; 
generating, by the at least one processor, a new test case by using the prefilled test template, the at least one new test condition, and the at least one new executable script; and
conducting user acceptance testing on the software project using the new test case and in combination with all other limitations/elements as claimed in claim 8.

Regarding claim 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 15 specific to the limitations of:
…persist, by the at least one processor in a repository, the generated feature file;
 receive, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new 
retrieve, by the at least one processor from the repository, the persisted feature file; and
generate, by the at least one processor, a new feature file by using the persisted feature file, the at least one new test condition, and the at least one new executable script and in combination with all other limitations/elements as claimed in claim 15.
Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2-7, 9-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192